DETAILED ACTION
This office action is in response to Applicant’s submission filed on 9/3/2021. Claims 1 - 21 are pending in the application.  Claims 1, 12, and 20 are amended. As such, claims 1 – 21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0038360, filed on 4/2/2019.
Drawings
The drawing filed on 11/4/2019 have been accepted and considered by the examiner.
Response to Argument
Applicant's arguments filed with respect to the 35 USC §101 rejections raised in the previous office action have been fully considered and are persuasive. The claimed invention, as currently amended, overcomes the 35 USC §101 rejections. Therefore, the 35 USC §101 rejections are withdrawn.
With respect to the rejection of claims 1, 12, and 20 under 35 U.S.C. §103 as being obvious by Kumar et al. (U.S. Patent Application Publication: US20180114531A1), 
The cited reference combination fails to teach or suggest the dialogue processing apparatus of amended independent claim 1. Claim 1 recites "a controller configured to: determine a user preference response based on the dialogue history information." Claim 1 as amended further recites "wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service." 
Kumar does not teach or suggest at least the foregoing limitations of independent claim 1. First, the information used in Kumar is different from the dialogue history information as recited by claim 1. Kumar merely discloses a result set selection module 343 configured to deliver a set of selected search results to provide to a user. See Kumar, paragraph [0049]. To this end, the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the user's profile settings. The foregoing information of Kumar is at most the information input by the user in the settings. Kumar is silent on whether the foregoing information is related to a dialogue history as recited by claim 1. 
Second, the response that is generated in Kumar is different from the user preference response as recited by claim 1. Kumar merely discloses a volume difference identification module 344 configured to deliver a set of selected search results to determine whether the user is frustrated and/or unhappy with the search results being provided. See Kumar, paragraph [0050]. To this end, the volume difference identification module 344 identifies whether the user's raised voice volume is in response to the frustrating search results. Thus, the response of Kumar is at most the determination on the reason why the user raises his or her voice volume, e.g. due to the search results that frustrate the user. Kumar is silent on determining a user preference response as recited by claim 1. Thus, Kumar fails to teach 
Further, as discussed above, Kumar is silent on a dialogue history as recited by claim 1. It follows that Kumar is silent on what information may be included in the dialogue history. By contrast, claim 1 recites that "the dialogue history information includes the user's call list 11 information, phone book information, sent or received message information, and interaction information by social network service." Thus, Kumar fails to teach or suggest at least the above discussed limitations. 
Naiki fails to make up the above deficiencies in Kumar. Naiki is silent on determining a user preference response based on a dialogue history as recited by claim 1 and has not been cited as doing so. Thus, Naiki fails to teach or suggest "a controller configured to: determine a user preference response based on the dialogue history information," as recited by claim 1. 
Further, as discussed above, Naiki is silent on what information may be included in the dialogue history. By contrast, claim 1 recites that "the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service." Thus, Naiki fails to teach or suggest at least the above discussed limitations. 
For at least these reasons, independent claim 1 is not rendered obvious by the combination of Kumar and Naiki because the references, even if combined, do not teach or suggest at least the foregoing elements of claim 1. Because pending claims 2, 3, and 8 depend, either directly or indirectly, from independent claim 1, these claims are also not rendered obvious by the combination of Kumar and Naiki for at least the same reasons. 
Independent claim 20 has been amended to incorporate limitations similar to those added to claim 1. For at least the same reasons set forth above with respect to claim 1, the combination of Kumar and Naiki also fails to render independent claim 20 obvious. Because pending claim 21 depends from independent claim 20, this claim is 
This obviousness rejection is believed to be overcome.

On page 11 of the applicant’s argument, it is states:” the information used in Kumar is different from the dialogue history information as recited by claim 1. Kumar merely discloses a result set selection module 343 configured to deliver a set of selected search results to provide to a user. See Kumar, paragraph [0049]. To this end, the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the user's profile settings. The foregoing information of Kumar is at most the information input by the user in the settings. Kumar is silent on whether the foregoing information is related to a dialogue history as recited by claim”
Examiner respectfully disagrees and refer to Kumar Par. 0038:” applying contextual rules to current NLU results based on prior interpretations and dialog acts, a natural language generation (“NLG”) module that converts certain dialog acts into user-understandable communications (e.g., text that can be “read” to the user by a text-to-speech or “TTS” component), among other such processes.”
On the bottom of the page 11 and top of the page 12 of the applicant’s argument, it is stated: Further, as discussed above, Kumar is silent on a dialogue history as recited by claim 1. It follows that Kumar is silent on what information may be included in the dialogue history. By contrast, claim 1 recites that "the dialogue history information includes the user's call list information, phone book information, 
This is the result of the amendment which necessitated a new ground for prior art selection where Lemay et al. (U.S. Patent Application Number: 20140040748 A1) hereinafter called “Lemay”, is introduced. Lemay discloses  Par. 0189:”Examples of context information that can be obtained from application[s] include, without limitation:”, and Par. 0190:” identity of the application;”, and Par. 0191”current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query, current city or other location for location-sensitive applications, current social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or values that can be extracted from the current objects”, and Par. 0193:” Another source of context data is the user's personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).
As such, Examiner respectfully disagrees and believe Lemay support his rejection stand.

Likewise examiner respectfully disagrees and refers the applicant to Par. 0072:” The personal profile 252 includes personal information, preferences, a history of past dialogues, and the like of an occupant, stored for each occupant.”
Claims 12 and 20 have been amended to incorporate limitations similar to those of claim 1. For at least the supra provided reasons, Applicant’s arguments are found not persuasive. Examiner respectfully disagrees, and therefore, the rejections of Claims 1, 12, and 20 under 35 U.S.C. §103 are sustained and further updated accordingly.
In response to the art rejection of the remainder of dependent claims 2 – 11, 13 – 19, and 20 rejected under 35 U.S.C. §103 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in remarks filed 9/3/2021, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is (are) likewise traversed for similar reasons to independent claim 1, 12 and 20 correspondingly, Examiner respectfully directs Applicant to the same supra reasons provided in the response directed towards claim 1, 12 and 20 correspondingly discussed above. For at least the same supra provided reasons. Examiner likewise respectfully disagrees, and as such Applicant’s arguments are also 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), and Naiki (US20200321001), Lemay et al. (US 20140040748A1)(hereinafter " Lemay"). 

Kumar and Naiki were applied in the previous Office Action.
Regarding claim 1, Kumar teaches a dialogue processing apparatus comprising: a voice input unit configured to receive a speech of a user; (Kumar, Par. 0035:” The voice communications device 104 may include or be in communication with an audio input component for accepting speech input on which to perform speech recognition, such as a microphone.”, and Par. 0021:” An application executing on the voice-enabled communications device or otherwise in communication with the voice-enabled communications device, can analyze the user's speech that includes audio input data 106 to perform at least one function.”).
an output device configured to output visually or audibly a response corresponding to the speech of the user; (Kumar, Par. 0094:” Voice-enabled communications device 104, may then also include one or more speakers 710 to output audible responses.”).
a storage; and a controller configured to:  determine a user preference response based on the dialogue history information, store the user preference response in the storage, when the speech of the user is received, generate a response corresponding to the speech of the user based on the user preference response stored in the storage, and (Kumar, Par. 0040:"The hosted computing environment storage devices.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0050:” Further, a volume of the ambient noise in the environment may be measured and provided along with the audio input data in some embodiments to identify whether the raised volume is in response to the environment and not the results being provided. Once a session has ended the voice volume levels may be stored to a profile associated with the user to be used in characterizing the behavior of the user for use in the future if the user tends to raise their voice whether they are frustrated or not.”, and Par. 0038:” applying contextual rules to current NLU results based on prior interpretations and dialog acts, a natural language generation [“NLG”] module that converts certain dialog acts into user-understandable communications [e.g., text that can be “read” to the user by a text-to-speech or “TTS” component], among responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
control the output device to output the generated response. (Kumar, Par. 0035:” The voice communications device 104 may also include or be in communication with an output component for presenting responses or other information from the speech processing service, such as a speaker. “).
Kumar does not teach a communication device configured to receive dialogue history information of the user from a user terminal or a server, wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Naiki teaches a communication device configured to receive dialogue history information of the user from a user terminal or a server; (Par. 0072:” The personal profile 252 includes personal information, preferences, a history of past dialogues, and the like of an occupant [user], stored for each occupant.”, and Par. 0063:" The history information generator 124 generates the history information 164 on the basis of information related to a process before the agent function portion 150 transmits a command to the agent server 200 and then acquires a response result from the agent server 200.”).

Kumar and Naiki do not teach wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Lemay teaches wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service (Lemay, Par. 0189:”Examples of context information that can be obtained from application[s] include, without limitation:”, and Par. 0190:” identity of the application;”, and Par. 0191”current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query, current city or other location for location-sensitive applications, current social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, and Naiki in view of Lemay include the user's call list information, phone book information, sent or received message information, and interaction information by social network service., in order to provide an improved interface between a human and computer, as evidence by Lemay (See Par. 0006).

Regarding claim 2, Kumar teaches the dialogue processing apparatus of claim 1, wherein the controller is configured to: determine an utterance of the user, (Kumar, Par. 0023:”… to determine an action to perform based on the received audio input data.”).
a response of a dialogue partner corresponding to the utterance of the user, (Kumar, Par. 0024:”… in response to the user 102 speaking the phrase ‘Alexa, find me 5 star places nearby,’ audio input data 106 that includes the phrase is received at the voice enabled communications device 104 and an application executing on the voice enabled communications device or otherwise in communication with the voice enabled communications device can analyze the audio input data 106….  analyzing the audio input data 106 can include determining a search query ‘5 star places identify the search query and provide search results in response to the search query.”).
and feedback of the user corresponding to the response of the dialogue partner based on the dialogue history information; (Kumar, Par. 0015:”However, the selected category may not capture the area of interest of the user. As such, the voice information associated with a subsequent user interaction may be used to identify whether the category is correct or if results from a different category should be provided to the user. Accordingly, a user may provide voice feedback regarding the provided results that can be used to provide more relevant results to the user. “).
and determine the user preference response based on the feedback of the user. (Kumar, Par. 0015:” Additionally, the voice feedback may be used to improve the category matching similar queries in the future. For instance, in the context of a particular search session, if a user repeats a query in a raised voiced, the voice information implies that the broad categories of search results provided are incorrect and the search results returned to the user should change to emphasize a different search category.”).

Regarding claim 3, Kumar teaches the dialogue processing apparatus of claim 2, wherein, when a predetermined condition regarding the feedback of the user is satisfied, the controller is configured to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. previous search category was correct. Thus, the search service may take such interactions as positive feedback for the relevance of the previously provided category for the previously received search query. In embodiments, the search service may increase the relevance score for the previously provided category associated with the search query. Accordingly, the category ‘hotels’ may be increased for the query ‘5 star places’ and when the query is received in the future, there is an increased chance that a search result from the category ‘hotels’ is provided first instead of from the category ‘restaurants.’ Over time, the system incorporates the positive and negative feedback to update categories for each search query which results in the system identifying the best matching categories for each query. Accordingly, embodiments may more quickly result in the correct search results being provided to users.’, and Par. 0033:’ Although FIGS. 1B and 1D show the voice-enabled communications device providing a first set and second set of search results by playing the search results to the user, in some embodiments, the search results may be transmitted to another computing device [not shown] that is associated with the user.”).

Regarding claims 8, Kumar teaches the dialogue processing apparatus of claim 3, wherein the controller is configured to: determine an emotion of the user based on the feedback of the user; (Kumar, Par. 0050:” The voice volume difference across two or more audio inputs may be compared to a threshold voice volume to identify frustrated voice [emotion]“).
and when the emotion of the user is a predetermined kind of emotion, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0028:"If the user's voice has been raised [intention] or the search query is similar enough to the previous search query to indicate that the user is frustrated and unhappy with the previous [predetermined emotion] category of search results, the search service may change to another category of search results since the user is indicating they are unhappy with the search result category provided by the first set of results.").


Regarding claim 20, Kumar teaches a voice input unit configured to receive a speech of a user; (Kumar, Par. 0035:” The voice communications device 104 may include or be in communication with an audio input component for accepting speech input on which to perform speech recognition, such as a microphone.”, and Par. 0021:” An application executing on the voice-enabled communications device or otherwise in communication with the voice-enabled communications device, can analyze the user's speech that includes audio input data 106 to perform at least one function.”).
an output device configured to output visually or audibly a response corresponding to the speech of the user; (Kumar, Par. 0094:” Voice-output audible responses.”).
a storage; and a controller configured to:  determine a user preference response based on the dialogue history information, store the user preference response in the storage, when the speech of the user is received, generate a response corresponding to the speech of the user based on the user preference response stored in the storage, and (Kumar, Par. 0040:"The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking and/or storage devices.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0050:” Further, a volume of the ambient noise in the environment may be measured and provided along with the audio input data in some embodiments to identify whether the raised volume is in response to the environment and not the results being provided. Once profile associated with the user to be used in characterizing the behavior of the user for use in the future if the user tends to raise their voice whether they are frustrated or not.”, and Par. 0038:” applying contextual rules to current NLU results based on prior interpretations and dialog acts, a natural language generation [“NLG”] module that converts certain dialog acts into user-understandable communications [e.g., text that can be “read” to the user by a text-to-speech or “TTS” component], among other such processes.”, and Par. 0029:"However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
control the output device to output the generated response. (Kumar, Par. 0035:” The voice communications device 104 may also include or be in communication with an output component for presenting responses or other information from the speech processing service, such as a speaker. “).
Kumar does not teach a vehicle comprising, a communication device configured to receive dialogue history information of the user from a user terminal or a server, wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Naiki teaches a vehicle comprising: (Par. 0037:” The agent apparatus 100 has a dialogue with an occupant of the vehicle M, transmits speech from the occupant to 
a communication device configured to receive dialogue history information of the user from a user terminal or a server; (Par. 0072:” The personal profile 252 includes personal information, preferences, a history of past dialogues, and the like of an occupant [user], stored for each occupant.”, and Par. 0063:" The history information generator 124 generates the history information 164 on the basis of information related to a process before the agent function portion 150 transmits a command to the agent server 200 and then acquires a response result from the agent server 200.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar in view of Naiki to provide a vehicle comprising, a communication device configured to receive dialogue history information of the user from an external device, in order to transition from a state of dynamically selecting the agent function portion to a state of fixedly selecting the agent function portion on the basis of the history information, as evidence by Naiki (see Par. 0009).
Kumar and Naiki do not teach wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service.
Lemay teaches wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service (Lemay, Par. 0189:”Examples of context information that can be obtained from application[s] include, without limitation:”, and Par. 0190:” identity of the application;”, and Par. 0191”current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query, current city or other location for location-sensitive applications, current social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or values that can be extracted from the current objects”, and Par. 0193:” Another source of context data is the user's personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, and Naiki in view of Lemay include the user's call list information, phone book information, sent or received message information, and interaction information by social network service., in order to provide an improved interface between a human and computer, as evidence by Lemay (See Par. 0006).

determine an action to perform based on the received audio input data.”).
a response of a dialogue partner corresponding to the utterance of the user, (Kumar, Par. 0024:”… in response to the user 102 speaking the phrase ‘Alexa, find me 5 star places nearby,’ audio input data 106 that includes the phrase is received at the voice enabled communications device 104 and an application executing on the voice enabled communications device or otherwise in communication with the voice enabled communications device can analyze the audio input data 106….  analyzing the audio input data 106 can include determining a search query ‘5 star places nearby,’ an intended recipient ‘me,’ and an instruction ‘find,’ to identify the search query and provide search results in response to the search query.”).
and feedback of the user corresponding to the response of the dialogue partner based on the dialogue history information; (Kumar, Par. 0015:”However, the selected category may not capture the area of interest of the user. As such, the voice information associated with a subsequent user interaction may be used to identify whether the category is correct or if results from a different category should be provided to the user. Accordingly, a user may provide voice feedback regarding the provided results that can be used to provide more relevant results to the user. “).
and determine the user preference response based on the feedback of the user. (Kumar, Par. 0015:” Additionally, the voice feedback may be used to improve the category matching similar queries in the future. For instance, in the context of a particular search session, if a user repeats a query in a raised voiced, the voice information implies that the broad categories of search results provided are incorrect and the search results returned to the user should change to emphasize a different search category.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), and Lemay (US 20140040748A1) as applied to claims 3, and in further view of Fisher (US9195641B1).  

Fisher was applied in the previous Office Action.
Regarding claim 4, Kumar, Naiki and Lemay do not teach the dialogue processing apparatus of claim 3, wherein, when a predetermined keyword is included in the feedback of the user, the controller is configured to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Fisher teaches when a predetermined keyword is included in the feedback of the user, the controller is configured to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Claim 8:” … the parsed message to determine the user's requested objective from the transaction request and to assign an emotion status to the message based on the identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's requested objective corresponding to the transaction and an incentive based on the assigned emotional status; and a transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki and Lemay in view of Fisher to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to provide an automated application that will respond to the end user with a textual message in a turn-taking mode until the necessary information is received, as evidence by Fisher (See Par. 0015).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) and Fisher (US9195641B1) as applied to claims 4, and in further view of Neeraj Jandwani (US9509846B1). 

Jandwani was applied in the previous Office Action.
identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's requested objective corresponding to the transaction and an incentive based on the assigned emotional status; and a transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay in view of Fisher to extract a keyword included in the feedback of the user, in order to provide an automated application that will respond to the end user with a textual message in a turn-taking mode until the necessary information is received, as evidence by Fisher (See Par. 0015).
Kumar, Naiki, Lemay and Fisher do not teach and when similarity between the extracted keyword and pre-stored positive keyword information is equal to or 
Jandwani teach to calculate keyword selection for a given threshold. (Col. 13, lines 39 – 44:”… In one embodiment, patterns of words [keyword] in user feedback that correspond to negative comments [emotion] and/or user dissatisfaction are identified via a statistical analysis; and the user feedback is matched [threshold] with the patterns to determine whether the feedback is negative.”, and Col. 5, lines 46 – 50:”… the degree of matching between the search terms provided by the user and the descriptions [211] of the listing, etc. The web server [101] is configured to randomize the order of the listings that have the score above a predetermined threshold.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay, and Fiher in view of Jandwani to calculate keyword selection for a given threshold, in order to improve the efficiency via automating process of the system in providing guarantee on satisfaction of the services provided by the advisers, as evidence by Jandwani (see Par. 0151).

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1)  as applied to claim 3, and in further view of Smith (US20200152173A1)). 

Smith was applied in the previous Office Action.
Regarding claim 6, Kumar, Naiki, and Lemay teach a dialogue processing apparatus.
Kumar, Naiki, and Lemay do not teach the dialogue processing apparatus of claim 3, wherein the controller is configured to: extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Smith teaches wherein the controller is configured to: extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Smith, Par. 0049:” As shown in GUI 200, the user sends the utterance shown in box 202 of “Can I activate my new credit card at my ATM?” to computer 102, which responds [via a chat bot using artificial intelligence] with the answer shown in box 204. The user then provides feedback regarding whether or not the answer shown in box 204 was useful by clicking positive icon 206 [if the user found the answer helpful] or by clicking negative icon 208 [if the user found the answer to be not helpful].”, and Par. 0050:” In order to achieve these actions, the AI system [and more specifically, a communication agent associated with the AI system] extracts the intent I1 [e.g., asking for help in activating a credit card] and entities E1 [e.g., “activate”, “credit card”, “ATM”] from the utterance U1 shown in box 202 in order user then clicks either positive icon 206 or negative icon 208 to provide feedback about answer A1.”, and Par. 0051:” If the feedback is positive [e.g., the user has clicked positive icon 206, which results in a positive message being sent to computer 102 indicating that the user found the answer Al useful in answering the utterance U1], then that user has now 1] validated the dialog response that is answer A1, and 2] implicitly validated the intent/entities I1/E1 extracted by the system for utterance U1. However, at this time, the feedback is not deemed to be “golden”. That is, at this point the positive feedback provided by the user may or may not be accurate, since it is just that single user's opinion, which might not be valid. Thus, the system does not promote this feedback as ‘golden’, but rather holds it in a feedback database for future verification as a ‘singly-verified’ feedback entry that includes the utterance U1, the intent I1 from utterance U1, entities E1 from the utterance, answer A1, and the verifier [i.e., a “positive” feedback] for the utterance U1.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Smith to extract an emoticon or an icon included in the feedback content of the user; and when a type of the extracted emoticon or icon is a predetermined type, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve conversational solutions by modifying AI responses to questions in order to improve .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) as applied to claims 3,  and in further view of Kwatra (US20200219484A1). 
Kwatra was applied in the previous Office Action.
Regarding claims 7 Kumar, Naiki, and Lemay teach a dialogue processing apparatus.
Kumar, Naiki, and Lemay do not teach the dialogue processing apparatus of claim 3, wherein the controller is configured to: when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Kwatra teaches when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kwatra, Par. 0078:" Additionally, after the response has been rendered by the chatbot, a feedback learning component of the recurrent neural network [RNN] model may monitor the user's cognitive heuristics for a configurable time period [T] in order to understand the user's satisfaction level [or reaction] in correlation with the response and prioritize/readjust the response set user sensitivities and use feedback make changes to the ameliorative actions. For example, the system may make dynamic adjustments of the system's responses based on newly observed user sensitivities for the duration of the chatbot session [e.g. user local presence]. The system may also dynamically update of user preferences relating to topical and or social sensitivities. The system may also record the newly noted sensitivities for a particular user and adjust user sensitivity preferences only after multiple sensitivities have been detected. The speed of profile adjustment may be a user preference setting [e.g., via a rigidity factor].").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Kwatra to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve the performance of the system with continued use between communications [e.g., voice and/or text-based communications] received by chatbots and responses generated by chatbots, with feedback provided by the users, as evidence by Kwatra (see Par. 0021)

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) and in further view of Kaneko (US10984794B1). 

Kaneko was applied in the previous Office Action.
Regarding claim 9, Kumar teach the dialogue processing apparatus of claim 3, wherein the controller is configured to: determine a user preference for each response of the dialogue partner based on the user feedback; (Kumar, Par. 0029:” when the next search query related to ‘5 star places’ is received from a user, the search service may perform another ranking of categories related to the search query based on the relevance scores and a different category may be selected as the most relevant. The amount of decrease of the relevance scores of each category may be small or large depending on the number of requests and amount of feedback related to each of the search queries stored within the system. However, over time based on a large number of search queries and feedback responses from users over time, the system can learn which categories are preferred by users over others and can better match queries to categories of search results.”).
Kumar, Naiki, and Lemay do not teach determine the dialogue partner preferred by the user based on the user preference; and determine a response of the dialogue partner preferred by the user, as the user preference response.
Kaneko teaches determine the dialogue partner preferred by the user based on the user preference; and determine a response of the dialogue partner preferred by agent on the basis of the history information. For example, the agent selector 343 may preferentially select the conversation agent for which the user has performed a positive speech from the history of the conversation. Thus, the agent selector 343 may refer to the history information, estimate compatibility between the user and the conversation agent, and select the conversation agent compatible with the user as the response agent.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, and Lemay in view of Kaneko to determine the dialogue partner preferred by the user based on the user preference; and determine a response of the dialogue partner preferred by the user, as the user preference response, in order to provide a uniform optimal solution and proposal when there is no definite solution to the question or when a proposal from the system is desired, as evidence by Kaneko (See Col 1, lines 17 – 20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1) and Kaneko (US10984794B1) as applied to claim 9, and in further view of Kitagawa (US7725317B2). 

Kitagawa was applied in the previous Office Action.

Kumar, Naiki, Lemay and Kaneko do not teach the dialogue processing apparatus of claim 9, wherein the controller is configured to: determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference.
Kitagawa teaches determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference. (Kitagawa, Col. 9, lines 3 – 11:” [i] The importance assigned to the term by each of the interactive agents may be included in the supplementary information. In this case, the interactive agent assigning the highest importance may be selected. [ii] The usage [contact] frequency of the interactive agents as obtained by calculation from the interaction history may be included in the supplementary information. In that case, the interactive agent with the highest usage frequency may be selected.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay and Kaneko in view of Kitagawa to determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), as applied to claim1, and in further view of Phipps (US20180332118A1). 

Phipps was applied in the previous Office Action.
Regarding claim 11, Kumar teaches the dialogue processing apparatus of claim 1, further comprising a storage configured to store the determined user preference response, wherein the controller is configured to: (Kumar, Par. 0083:" Voice-enabled communications device 104 may include one or more processors 702, storage/memory 704, communications circuitry 706, one or more microphones 708 or other audio input devices [e.g., transducers], one or more speakers 710 or other audio output devices, as well as an optional visual input/output [‘I/O’] interface 712.”).
generate a voice recognition result by recognizing the speech of the user; (Kumar, Par. 0023:” The voice service can receive and can analyze audio input data speech recognition software and/or other audio analysis software to determine an action to perform based on the received audio input data.“)
determine an intention of the user based on the voice recognition result; (Kumar, Par. 0086:” Speech recognition module 703 may, for example, include an automatic speech recognition [‘ASR’] component that recognizes human speech in detected audio. Speech recognition module 703 may also include a natural language understanding [‘NLU’] component that determines user intent based on the detected audio“).
Kumar, Naiki and Lemay do not teach and control the storage to store the user preference response for each intention of the user.
Phipps teaches and control the storage to store the user preference response for each intention of the user. (Phipps, Par. 0257:" In response, the digital assistant can process the user utterance to derive a user intent to store a preference specified by the user [e.g., Indian cuisine, the color blue].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki and Lemay in view of Phipps to store the determined user preference response, in order to provide a beneficial interface between human users and electronic devices, as evidence by Phipps (see Par. 0003).

Claims 12 – 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), and Phipps (US20180332118A1). 

Regarding claim 12, Kumar teaches determining through a controller of the dialogue processing apparatus, a user preference response based on the dialogue history information; (Kumar, Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0050:” Further, a volume of the ambient noise in the environment may be measured and provided along with the audio input data in some embodiments to identify whether the raised volume is in response to the environment and not the results being provided. Once a session has ended the voice volume levels may be stored to a profile associated with the user to be used in characterizing the behavior of the user for use in the future if the user tends to raise their voice whether they are frustrated or not.”, and converts certain dialog acts into user-understandable communications [e.g., text that can be “read” to the user by a text-to-speech or “TTS” component], among other such processes.”).
generating, through the controller of the dialogue processing apparatus, a response corresponding to a speech of the user based on the user preference response when the speech of the user is received through a voice input unit of the dialogue processing apparatus; and (Kumar, Par. Par. 0037:"The speech processing module 331 can receive audio input data including a user utterance via network 320 from the voice-enabled communication device 104.", and Par. 0022:” For example, an application executing on the voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. “, and Par. 0049:” For instance, a user may have in their profile settings the preferred method of delivering results of search queries and the result set selection module 343 may identify a phone number, email address, or other identifying address information based on the profile settings in which to use to provide the first subset of search results.”, and Par. 0050:” Further, a volume of the ambient noise in the environment may be measured and provided along with the audio input data in some embodiments to identify whether the raised response to the environment and not the results being provided. Once a session has ended the voice volume levels may be stored to a profile associated with the user to be used in characterizing the behavior of the user for use in the future if the user tends to raise their voice whether they are frustrated or not.”, and Par. 0038:” applying contextual rules to current NLU results based on prior interpretations and dialog acts, a natural language generation [“NLG”] module that converts certain dialog acts into user-understandable communications [e.g., text that can be “read” to the user by a text-to-speech or “TTS” component], among other such processes.”, and Par. 0029:"However, over time based on a large number of search queries and feedback responses from users over time, the system can learn [store]which categories are preferred by users over others and can better match queries to categories of search results.").
controlling an output device of the dialogue processing apparatus to output the generated response. (Par. 0035:” The voice communications device 104 may also include or be in communication with an output component for presenting responses or other information from the speech processing service, such as a speaker. “).
Kumar does not teach receiving, through a communication device of the dialogue processing apparatus, dialogue history information of a user from a user terminal or a server, wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service; storing, through the controller of the dialogue processing apparatus, the determined user preference response.
Naiki teaches receiving, through a communication device of the dialogue processing apparatus, dialogue history information of a user from a user terminal or a server; (Naiki, Par. 0072:” The personal profile 252 includes personal information, preferences, a history of past dialogues, and the like of an occupant [user], stored for each occupant.”, and Par. 0063:" The history information generator 124 generates the history information 164 on the basis of information related to a process before the agent function portion 150 transmits a command to the agent server 200 and then acquires a response result from the agent server 200.”, and Par. 0036:” The agent apparatus 100 performs communication with the agent servers 200 via a network NW. The network NW includes some or all of, for example, the Internet, a cellular network, a Wi-Fi network, a wide area network [WAN], a local area network [LAN], a public line, a telephone line, and a wireless base station.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar in view of Naiki to receive, through a communication device of the dialogue processing apparatus, dialogue history information of a user from a user terminal or a server, in order to transition from a state of dynamically selecting the agent function portion to a state of fixedly selecting the agent function portion on the basis of the history information, as evidence by Naiki (see Par. 0009).
wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service; storing, through the controller of the dialogue processing apparatus, the determined user preference response.
Lemay teaches wherein the dialogue history information includes the user's call list information, phone book information, sent or received message information, and interaction information by social network service (Lemay, Par. 0189:”Examples of context information that can be obtained from application[s] include, without limitation:”, and Par. 0190:” identity of the application;”, and Par. 0191”current object or objects being operated on in the application, such as current email message, current song or playlist or channel being played, current book or movie or photo, current calendar day/week/month, current reminder list, current phone call, current text messaging conversation, current map location, current web page or search query, current city or other location for location-sensitive applications, current social network profile, or any other application-specific notion of current objects;”, and Par. 0192:”names, places, dates, and other identifiable entities or values that can be extracted from the current objects”, and Par. 0193:” Another source of context data is the user's personal database[s] 1058 on a device such as a phone, such as for example an address book containing names and phone numbers.”).

Kumar, Naiki and Lemay do not teach receiving, storing, through the controller of the dialogue processing apparatus, the determined user preference response.
Phipps teaches storing the determined user preference response. (Phipps, Par. 0257:" In response, the digital assistant can process the user utterance to derive a user intent to store a preference specified by the user [e.g., Indian cuisine, the color blue]”, and Par. 0222:” The contextual information includes, for example, user preferences, hardware, and/or software states of the user device, sensor information collected before, during, or shortly after the user request, prior interactions [e.g., dialogue] between the digital assistant and the user, and the like.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki and Lemay in view of Phipps to store through the controller of the dialogue processing apparatus, the determined user preference response, in order to provide a beneficial interface between human users and electronic devices, as evidence by Phipps (see Par. 0003)

Regarding claim 13, Kumar teaches The dialogue processing method of claim 12, wherein the determining of the user preference response based on the dialogue history information comprises: determine an utterance of the user, (Kumar, Par. 0023:”… to determine an action to perform based on the received audio input data.”).
a response of a dialogue partner corresponding to the utterance of the user, (Kumar, Par. 0024:”… in response to the user 102 speaking the phrase ‘Alexa, find me 5 star places nearby,’ audio input data 106 that includes the phrase is received at the voice enabled communications device 104 and an application executing on the voice enabled communications device or otherwise in communication with the voice enabled communications device can analyze the audio input data 106….  analyzing the audio input data 106 can include determining a search query ‘5 star places nearby,’ an intended recipient ‘me,’ and an instruction ‘find,’ to identify the search query and provide search results in response to the search query.”).
and feedback of the user corresponding to the response of the dialogue partner based on the dialogue history information; (Kumar, Par. 0015:”However, the selected category may not capture the area of interest of the user. As such, the voice information associated with a subsequent user interaction may be used to identify whether the category is correct or if results from a different category should be provided to the user. Accordingly, a user may provide voice feedback regarding 
and determine the user preference response based on the feedback of the user. (Kumar, Par. 0015:” Additionally, the voice feedback may be used to improve the category matching similar queries in the future. For instance, in the context of a particular search session, if a user repeats a query in a raised voiced, the voice information implies that the broad categories of search results provided are incorrect and the search results returned to the user should change to emphasize a different search category.”).

Regarding claim 14 Kumar teaches the dialogue processing method of claim 13, wherein the determining of the user preference response based on the feedback of the user comprises: when a predetermined condition regarding the feedback of the user is satisfied, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0032:” As such, there are multiple manners in which a search service may determine that the previous search category was correct. Thus, the search service may take such interactions as positive feedback for the relevance of the previously provided category for the previously received search query. In embodiments, the search service may increase the relevance score for the previously provided category associated with the search query. Accordingly, the category ‘hotels’ may be increased for the query ‘5 star places’ and when the query is received in the future, feedback to update categories for each search query which results in the system identifying the best matching categories for each query. Accordingly, embodiments may more quickly result in the correct search results being provided to users.’, and Par. 0033:’ Although FIGS. 1B and 1D show the voice-enabled communications device providing a first set and second set of search results by playing the search results to the user, in some embodiments, the search results may be transmitted to another computing device [not shown] that is associated with the user.”).

Regarding claim 17 Kumar teaches The dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: determining an emotion of the user based on the feedback of the user; (Kumar, Par. 0050:” The voice volume difference across two or more audio inputs may be compared to a threshold voice volume to identify whether the user's voice has increased enough to indicate a frustrated voice [emotion]. “).
and when the emotion of the user is a predetermined kind of emotion, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kumar, Par. 0028:"If the user's voice has been raised [intention] or the search query is similar enough to the previous search query to indicate that the user is frustrated and unhappy with the previous predetermined emotion] category of search results, the search service may change to another category of search results since the user is indicating they are unhappy with the search result category provided by the first set of results.").

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), and Phipps (US20180332118A1),  as applied to claim 14, and in further view of Fisher. 
Regarding claim 15 Kumar, Naiki, Lemay, and Phipps do not teach The dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: when a predetermined keyword, a predetermined type of emoticon, or a predetermined type of icon is included in the feedback of the user, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response.
Fisher teaches when a predetermined keyword, a predetermined type of emoticon, or a predetermined type of icon is included in the feedback of the user, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Fisher, Claim 8:” … the parsed message to determine the user's requested objective from the transaction request and to assign an emotion status to the message based on the identified at least one emotion related keyword or phrase, and generate a response to the message based on the user's requested objective and the assigned emotion status, wherein the response comprises a pre-defined return text message acknowledging the user's transmitter configured to send the response to the mobile station if a confidence of the generated response exceeds a threshold; and otherwise send the response to a live agent for correction, send the corrected response to the mobile station and store the corrected response as the pre-defined return text message.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay, and Phipps in view of Fisher to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to provide an automated application that will respond to the end user with a textual message in a turn-taking mode until the necessary information is received, as evidence by Fisher (See Par. 0015).

Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), and Phipps (US20180332118A1),  as applied to claim 14, and in further view of Kwatra (US20200219484A1). 

Regarding claim16 Kumar, Naiki, Lemay and Phipps teach a dialogue processing apparatus.

Kwatra teaches when the feedback of the user to the response of the dialogue partner is performed within a predetermined response time, determining the response of the dialogue partner corresponding to the feedback of the user, as the user preference response. (Kwatra, Par. 0078:" Additionally, after the response has been rendered by the chatbot, a feedback learning component of the recurrent neural network [RNN] model may monitor the user's cognitive heuristics for a configurable time period [T] in order to understand the user's satisfaction level [or reaction] in correlation with the response and prioritize/readjust the response set based on the correlation. Thus, as part of iterative learning feedback, historical pattern analysis may be considered in conjunction with real-time metrics as stated above.", and Par. 0079:"In some embodiments, the system may note user sensitivities and use feedback make changes to the ameliorative actions. For example, the system may make dynamic adjustments of the system's responses based on newly observed user sensitivities for the duration of the chatbot session [e.g. user local presence]. The system may also dynamically update of user preferences relating to topical and or social sensitivities. The system may also record adjust user sensitivity preferences only after multiple sensitivities have been detected. The speed of profile adjustment may be a user preference setting [e.g., via a rigidity factor].").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay and Phipps in view of Kwatra to determine the response of the dialogue partner corresponding to the feedback of the user, as the user preference response, in order to improve the performance of the system with continued use between communications [e.g., voice and/or text-based communications] received by chatbots and responses generated by chatbots, with feedback provided by the users, as evidence by Kwatra (see Par. 0021)

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), and Phipps (US20180332118A1),  as applied to claim 14, and in further view of Kaneko (US10984794B1). 

Regarding claim 18, Kumar teaches the dialogue processing method of claim 14, wherein the determining of the user preference response based on the feedback of the user comprises: determining a user preference for each response of the dialogue partner based on the user feedback; (Kumar, Par. 0029:” when the next search query related to ‘5 star places’ is received from a user, the search service may feedback related to each of the search queries stored within the system. However, over time based on a large number of search queries and feedback responses from users over time, the system can learn which categories are preferred by users over others and can better match queries to categories of search results.”).
Kumar, Naiki, Lemay and Phipps do not teach determine the dialogue partner preferred by the user based on the user preference; and determine a response of the dialogue partner preferred by the user, as the user preference response.
Kaneko teaches determining the dialogue partner preferred by the user based on the user preference; and determining a response of the dialogue partner preferred by the user, as the user preference response.  (Kaneko, Col. 7, lines 48 – 56:”… select a response agent on the basis of the history information. For example, the agent selector 343 may preferentially select the conversation agent for which the user has performed a positive speech from the history of the conversation. Thus, the agent selector 343 may refer to the history information, estimate compatibility between the user and the conversation agent, and select the conversation agent compatible with the user as the response agent.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, .

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US20180114531A1), Naiki (US20200321001), Lemay (US 20140040748A1), Phipps (US20180332118A1), and Kaneko (US10984794B1)  as applied to claim 18, and in further view of Kitagawa (US7725317B2). 

Regarding claim19 Kumar, Naiki, Lemay, Phipps and Kaneko teach the dialogue processing apparatus.
Kumar, Naiki, Lemay, Phipps and Kaneko do not teach the dialogue processing method of claim 18, wherein the determining of the user preference response based on the feedback of the user comprises: determining a contact frequency for each of the dialogue partners based on the dialogue history information; applying a weight to the user preference based on the contact frequency; and determining the user preference response based on the weighted user preference.
Kitagawa teaches determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user interactive agents may be included in the supplementary information. In this case, the interactive agent assigning the highest importance may be selected. [ii] The usage [contact] frequency of the interactive agents as obtained by calculation from the interaction history may be included in the supplementary information. In that case, the interactive agent with the highest usage frequency may be selected.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kumar, Naiki, Lemay, Phipps and Kaneko in view of Kitagawa to determine a contact frequency for each of the dialogue partners based on the dialogue history information; apply a weight to the user preference based on the contact frequency; and determine the user preference response based on the weighted user preference, in order to improve the recognition rate as well as a high responsiveness can be guaranteed by eliminating duplicate terms and also setting an upper limit for the number of terms constituting the recognition lexicon and deleting all terms outside this range from the recognition lexicon, as evidence by Kitagawa (See Col. 10, lines 51 – 56).



Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Moon et al. (U.S. Patent Application No. : US20200410012A1) teaches (Par. 0008):” the assistant system may receive, from a client system associated with a user, a query from the user. The assistant system may then determine, based on the query, one or more initial memory slots. In particular embodiments, the assistant system may access a memory graph associated with the user. The memory graph may comprise a plurality of nodes and a plurality of edges connecting the nodes. In particular embodiments, one or more of the nodes may correspond to one or more episodic memories of the user, respectively. Each edge may correspond to a relationship between the connected nodes. In particular embodiments, the assistant system may select, by one or more machine-learning models based on the initial memory slots, one or more candidate nodes from the memory graph. The assistant system may then generate a response based on the initial memory slots and episodic memories corresponding to the selected candidate nodes. In particular embodiments, the assistant system may further send, to the client system in response to the query, instructions for presenting the response.
Pasupalak (U.S. Patent Application No. : US20200012721A1) teaches (Par. 0043):” A user may interact with the Conversational Agent 150 via App 101 to perform one or more commands. A command may comprise an action and generally at least one associated parameter or other data. For example, a user query 302 such as “I want 
Gruber (U.S. Patent Application No. : US20200327895A1) teaches (Par. 0011):” the assistant of the present invention provides a conversational interface that the user may find more intuitive and less burdensome than conventional graphical user interfaces. The user can engage in a form of conversational dialog with the assistant using any of a number of available input and output mechanisms, such as for example speech, graphical user interfaces (buttons and links), text entry, and the like. The system can be implemented using any of a number of different platforms, such as device APIs, the web, email, and the like, or any combination thereof. Requests for additional input can be presented to the user in the context of such a conversation. Short and long term memory can be engaged so that user input can be interpreted in proper context given previous events and communications within a given session, as well as historical and profile information about the user.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656